FILED
                            NOT FOR PUBLICATION
                                                                           NOV 02 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


DILBAG SINGH,                                    No.   13-73190

              Petitioner,                        Agency No. A089-697-512

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted October 21, 2016**
                              San Francisco, California

Before: BEA and IKUTA, Circuit Judges, and RESTANI,*** Judge.

      Dilbag Singh, a citizen of India, petitions for review of an order of the Board

of Immigration Appeals (“BIA”) denying his application, and the application of his



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Jane A. Restani, Judge for the United States Court of
International Trade, sitting by designation.
wife Lakhwinderjit Kaur as a derivative petitioner, for asylum, withholding of

removal, and protection under the Convention Against Torture. We have

jurisdiction under 8 U.S.C. § 1252, and we deny the petition for review.

      Substantial evidence supports the Immigration Judge’s (“IJ”) adverse

credibility finding. See 8 U.S.C. § 1158(b)(1)(B)(iii); Tamang v. Holder, 598 F.3d
1083, 1093–94 (9th Cir. 2010).1 The IJ and BIA identified numerous, substantial

inconsistencies between Singh’s testimony and Kaur’s testimony, Singh’s

testimony and his declaration, and Singh’s testimony and other documentary

evidence in the record. In the absence of credible testimony, Singh and Kaur

cannot meet their burden of establishing past persecution or a well-founded fear of

future persecution required for their asylum and withholding of removal claims.

Shrestha v. Holder, 590 F.3d 1034, 1048 (9th Cir. 2010). Therefore, substantial

evidence supports the BIA’s determination that Singh and Kaur are not eligible for

asylum or withholding of removal. Id.

      Substantial evidence also supports the BIA’s determination that, given

Singh’s slight connection to the Akali Dal Mann and the improved conditions for



      1
        The REAL ID Act of 2005, Pub. L. 109-13, 119 Stat. 231, applies because
Singh filed his affirmative asylum application in 2008, well after May 11, 2005,
the effective date of the Act. See Aden v. Holder, 589 F.3d 1040, 1044 n.6 (9th Cir.
2009).
                                         2
Sikhs in India, Singh and Kaur failed to establish that it was more likely than not

that they would be subjected to torture if returned to India. Therefore, Singh and

Kaur are not entitled to relief under the Convention Against Torture. See Garcia-

Milian v. Holder, 755 F.3d 1026, 1033–35 (9th Cir. 2014).

      PETITION FOR REVIEW DENIED.




                                          3